                                                                           Page 1 of 2

            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                        PENSACOLA DIVISION

RONNY H. CROOK,
Inmate No. 275129,
      Plaintiff,

vs.                                          Case No.: 3:19cv448/LAC/EMT

R.M. KELIY, et al.,
     Defendants.
____________________________/
                                    ORDER
      This cause comes on for consideration upon the chief magistrate judge’s Report

and Recommendation dated May 7, 2019 (ECF No. 10). Plaintiff has been furnished

a copy of the Report and Recommendation and has been afforded an opportunity to

file objections pursuant to Title 28, United States Code, Section 636(b)(1). No

objections have been filed.

      Having considered the Report and Recommendation, I have determined that it

should be adopted.

      Accordingly, it is now ORDERED as follows:

      1.     The chief magistrate judge’s Report and Recommendation is adopted and

incorporated by reference in this order.
                                                                       Page 2 of 2

      2.     Pursuant to 28 U.S.C. § 1915(g), this cause is DISMISSED WITHOUT

PREJUDICE to Plaintiff’s initiating a new cause of action accompanied by payment

of the $400.00 filing fee in its entirety.

      DONE AND ORDERED this 5th day of June, 2019.



                                     s/L.A. Collier
                                  LACEY A. COLLIER
                                  SENIOR UNITED STATES DISTRICT JUDGE




Case No.: 3:19cv448/LAC/EMT
